J-S37045-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
            v.                           :
                                         :
MIGUEL ANGEL MORALES-MUNOZ, JR.,         :
                                         :
                 Appellant               :          No. 2053 MDA 2016

          Appeal from the Judgment of Sentence October 27, 2016
              in the Court of Common Pleas of Berks County,
            Criminal Division, No(s): CP-06-CR-0001742-2016

BEFORE: STABILE, MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JULY 17, 2017

     Miguel Angel Morales-Munoz, Jr. (“Morales-Munoz”), appeals from the

judgment of sentence imposed following his convictions of retail theft,

receiving stolen property, and conspiracy to commit retail theft.   See 18

Pa.C.S.A. §§ 3929(a)(1), 3925(a), 903(a)(1). We affirm.

     On January 27, 2016, Morales-Munoz and his ex-girlfriend, Daisy

Hernandez (“Hernandez”), entered a Walmart in Exeter Township, Berks

County, Pennsylvania.        Morales-Munoz was wearing a black hooded

sweatshirt that partially covered his face and completely covered his hands.

Morales-Munoz and Hernandez each took a shopping cart upon entering the

store. They proceeded to the hardware department keeping some distance

apart.   While in the hardware department, Morales-Munoz picked an air

compressor off the shelf and placed it in Hernandez’s shopping cart. Next,
J-S37045-17


they walked to the electronics department where Morales-Munoz selected a

television wall mount and placed it in Hernandez’s shopping cart.

      Morales-Munoz and Hernandez then walked toward the front of the

store, where Morales-Munoz walked in and out of closed register lines and

looked around.    Next, Morales-Munoz and Hernandez walked toward the

pharmacy area, where they left the shopping cart containing the air

compressor and the television wall mount.     Morales-Munoz and Hernandez

then exited the store. Thereafter, Hernandez re-entered the store, retrieved

the shopping cart with the merchandise, and left the store without paying.

Once Morales-Munoz and Hernandez were in the parking lot, they loaded the

items into a vehicle and drove away.

      Walmart’s loss prevention personnel, who had observed Morales-

Munoz and Hernandez since the time they entered the store, contacted the

police and provided the license plate number of the vehicle in which Morales-

Munoz and Hernandez were traveling. The Exeter Police Department posted

photographs of the suspects, taken from the Walmart surveillance video, on

Facebook, which lead to their identification and subsequent arrest.

      Following a bench trial on October 27, 2016, Morales-Munoz was found

guilty of the above-mentioned charges.     On the same date, the trial court

sentenced Morales-Munoz to fifteen to sixty months in prison for the

receiving stolen property conviction, followed by consecutive five-year

probation terms for the retail theft and conspiracy convictions.



                                  -2-
J-S37045-17


      Morales-Munoz filed a timely Post-Sentence Motion, which the trial

court denied.   Morales-Munoz filed a timely Notice of Appeal and a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of Errors Complained of on

Appeal.

      On appeal, Morales-Munoz raises the following questions for our

review:

      A. Whether the evidence was insufficient to support the guilty
      verdicts where the Commonwealth failed to prove, beyond a
      reasonable doubt, that [Morales-Munoz] had the requisite intent
      and knowledge[?]

      B. Whether the verdicts were against the weight of the evidence
      in that the testimony at trial established that [Morales-Munoz],
      although present when crimes were committed, did not
      participate in the crimes or know that they were being
      committed[?]

      C. Whether the trial court abused its discretion by imposing a
      sentence of fifteen (15) to sixty (60) months of incarceration, to
      be followed by ten (10) years of probation, where the sentence
      was excessive and unreasonable, not in accordance with the
      applicable statutory requirements and without articulated
      reasons[?]

Brief for Appellant at 8.

      In his first claim, Morales-Munoz contends that the evidence was

insufficient to sustain his convictions where the Commonwealth failed to

prove that he had the requisite intent and knowledge to commit the crimes.

Id. at 14-15. Specifically, Morales-Munoz states that Hernandez’s testimony

demonstrated that he was unaware of her intention to take the items




                                 -3-
J-S37045-17


without paying and that he was not in the store when Hernandez left without

paying. Id.

      The standard for review for a sufficiency of the evidence claim is as

follows:

      When reviewing a sufficiency of the evidence claim, an appellate
      court, viewing the evidence and reasonable inferences in the
      light most favorable to the Commonwealth as the verdict winner,
      must determine whether the evidence was sufficient to enable
      the fact-finder to find that all elements of the offense were
      established beyond a reasonable doubt.

Commonwealth v. Hawkins, 701 A.2d 492, 499 (Pa. 1997). Further, the

Commonwealth can sustain its burden of proving every element beyond a

reasonable doubt by using wholly circumstantial evidence. Commonwealth

v. Johnson, 833 A.2d 260, 263 (Pa. Super. 2003).

      The Crimes Code defines retail theft as a person who

      takes possession of, carries away, or causes to be carried away
      or transferred, any merchandise displayed, held, stored or
      offered for sale by any store or other retail mercantile
      establishment with the intention of depriving the merchant of the
      possession, use or benefit of such merchandise without paying
      the full retail price thereof.

18 Pa.C.S.A. § 3929(a)(1).

      The Crimes Code defines receiving stolen property as follows:

      A person is guilty of theft if he intentionally receives, retains, or
      disposes of movable property of another knowing that it has
      been stolen, or believing that it has probably been stolen, unless
      the property is received, retained, or disposed with intent to
      restore it to the owner.

Id. § 3925(a).



                                   -4-
J-S37045-17


            In order to sustain a conviction for criminal conspiracy, the
      Commonwealth must establish that the defendant (1) entered
      into an agreement to commit or aid in an unlawful act with
      another person or persons, (2) with a shared criminal intent and
      (3) an overt act was done in furtherance of the conspiracy. This
      overt act need not be committed by the defendant; it need only
      be committed by a co-conspirator.

Commonwealth v. Knox, 50 A.3d 732, 740 (Pa. Super. 2012) (citation

omitted); see also 18 Pa.C.S.A. § 903(a)(1). Further, “a conspiracy may be

inferred    where    it   is   demonstrated   that   the   relation,   conduct,   or

circumstances of the parties, and the overt acts of the co-conspirators

sufficiently prove the formation of a criminal confederation.”         Id. (citation

omitted); see also Commonwealth v. Bricker, 882 A.2d 1008, 1017 (Pa.

Super. 2005) (stating “[c]ircumstantial evidence may provide proof of the

conspiracy.”) (citation omitted).

      Here, Noel Rivera (“Rivera”), a loss prevention officer employed by

Walmart, testified that on January 27, 2016, Morales-Munoz and Hernandez

entered the store together and then separated.             N.T., 10/27/16, at 9.

Rivera then followed them to the hardware department, where he saw

Morales-Munoz place an air compressor into Hernandez’s shopping cart. Id.

at 10-11.    Rivera followed them to the electronics department where he

observed Morales-Munoz place a television wall mount into Hernandez’s

shopping cart.      Id. at 11.   Rivera testified that Hernandez abandoned her

cart containing the merchandise, and she and Morales-Munoz left the store.

Id. at 12. Rivera stated that Hernandez then re-entered the store, and took



                                     -5-
J-S37045-17


the shopping cart containing the merchandise, and exited the store without

paying. Id. Rivera also testified that he observed Morales-Munoz loading

the stolen merchandise into a vehicle.    Id. at 25.   Rivera then called the

police.   Id. at 26.   The Commonwealth additionally introduced Walmart’s

video surveillance into evidence. Id. at 13-24.

      Here, while Morales-Munoz did not physically remove the items from

Walmart, a conspiracy can be inferred from the circumstantial evidence

regarding his and Hernandez’s actions. See Knox, 50 A.3d at 740. Indeed,

the trial court, acting as fact-finder, found Hernandez’s testimony that she

acted alone to be incredible. See Trial Court Opinion, 2/6/7 at 4; see also

Commonwealth v. Talbert, 129 A.2d 536, 542-43 (Pa. Super. 2015)

(stating that the fact-finder is free to believe all, part, or none of the

evidence, and this Court may not substitute our judgment for that of the

fact-finder). Thus, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, the evidence was sufficient to support

Morales-Munoz’s convictions. See Commonwealth v. Simpson, 754 A.2d

1264, 1274 (Pa. 2000) (stating “a defendant can be held accountable for the

actions of his or her co-conspirators although the defendant did not

specifically intend for the co-conspirators to perform these acts.”); see also

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004).

      In his second claim, Morales-Munoz argues that the verdict was

against the weight of the evidence.      Brief for Appellant at 15.   Morales-



                                 -6-
J-S37045-17


Munoz argues that although he was present when Hernandez committed the

crime, the weight of the evidence did not establish that he participated in

the crimes or knew that the crime was being committed. Id. at 15-16.

      The standard of review for challenges to the weight of evidence is as

follows:

      A claim alleging the verdict was against the weight of the
      evidence is addressed to the discretion of the trial court.
      Accordingly, an appellate court reviews the exercise of the trial
      court’s discretion; it does not answer for itself whether the
      verdict was against the weight of the evidence. It is well-settled
      that the fact-finder is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses, and a
      new trial based on the weight of the evidence claim is only
      warranted where the [fact-finder’s] verdict is so contrary to the
      evidence that it shocks one’s sense of justice. In determining
      whether this standard has been met, appellate review is limited
      to whether the trial judge’s discretion was properly exercised,
      and relief will only be granted where the facts and inferences of
      record disclose a palpable abuse of discretion.

Commonwealth v. Karns, 50 A.3d 158, 165 (Pa. Super. 2012) (citation

omitted).

      In this case, the trial court, acting as the fact-finder, found Rivera’s

testimony, which was corroborated by video surveillance, to be credible.

See Trial Court Opinion, 2/6/17 at 5; see also Karns, 50 A.3d at 165. The

trial court also found Hernandez’s testimony that she acted alone, without

Morales-Munoz’s knowledge, to be incredible.       See Trial Court Opinion,

2/6/17, at 5. Based upon these determinations, we conclude that the trial

court did not abuse its discretion in denying Morales-Munoz’s weight of the

evidence claim. Therefore, Morales-Munoz’s second claim lacks merit.


                                 -7-
J-S37045-17


      In his final claim, Morales-Munoz challenges the discretionary aspects

of his sentence. Brief for Appellant at 11-12, 16-17.

      An appellant challenging the discretionary aspects of the
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider or modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether the appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                     ***

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

      Here, Morales-Munoz filed a timely Notice of Appeal, raised his claims

in a timely Post-Sentence Motion, and included a Rule 2119(f) Statement in

his brief.   Further, Morales-Munoz’s claims that the trial court imposed an

excessive sentence and failed to offer specific reasons for the sentence, as

required by 42 Pa.C.S.A. § 9721, raises a substantial question. See Brief for

Appellant at 11-12; see also Commonwealth v. Coulverson, 34 A.3d

135, 143 (Pa. Super. 2011) (stating “failure to offer specific reasons for the


                                  -8-
J-S37045-17


sentence that comport with the considerations required in section 9721(b)”

raises a substantial question).     Thus, we will review Morales-Munoz’s

sentencing claim.

      Our standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Mastromarino, 2 A.3d 581, 589 (Pa. Super. 2010)

(citation omitted).

      Here the trial court considered the sentencing guidelines based upon

Morales-Munoz’s prior record score and offense gravity score.             N.T.,

10/27/16, at 46-47. Our review discloses that the trial court also considered

Morales-Munoz’s prior criminal history, his mental health history and need

for treatment, and the fact that he has children.1   Id. at 47-49.   Further

Morales-Munoz concedes that his sentence was “in the middle of the

standard range.” Brief for Appellant at 17. Thus, we discern no abuse of

discretion in the trial court’s sentence.     See Moury, 992 A.2d at 171

(stating that “where a sentence is within the standard range of the

guidelines, Pennsylvania Law views the sentence appropriate under the


1
 The record shows that Morales-Munoz waived a pre-sentence investigation
report. N.T., 10/27/16, at 48.


                                  -9-
J-S37045-17


Sentencing Code.”); see also Commonwealth v. Perry, 883 A.2d 599,

603 (Pa. Super. 2005) (stating that a trial court may, in its discretion,

impose sentences consecutively or concurrently). Therefore we cannot grant

Morales-Munoz relief on his final claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/17/2017




                                 - 10 -